Citation Nr: 0710210	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  97-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss disability on an extraschedular basis.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate rating 
for each ear. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to January 1970.  The case is before the Board 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2003, a hearing was held at the RO 
before an acting Veterans Law Judge who is no longer 
currently employed by the Board.  A transcript of this 
hearing is of record.  In August 2003, the Board remanded the 
matters on appeal for additional development.  A September 
2005 rating decision increased the rating for the veteran's 
hearing loss to 10 percent, effective January 13, 2005.  In 
November 2005, the Board sent the veteran a letter informing 
him that the acting Veterans Law Judge who presided at his 
hearing was no longer employed by the Board and asking him if 
he wished to a hearing before another Veterans Law Judge who 
would then render a determination in his case.  In 
correspondence received by the Board in December 2005, the 
veteran indicated that he did not desire another hearing.  
The case was reassigned to the undersigned.  It was again 
before the Board in January 2006 when the Board, in pertinent 
part, denied, on a schedular basis only, an increased rating 
for bilateral hearing loss, and, in pertinent part, remanded 
to the RO for consideration the matter of whether an extra-
schedular evaluation was warranted for the veteran's 
bilateral hearing loss under 38 C.F.R. § 3.321(b)(1). 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss does not result in 
marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards. 
2.  The veteran's recurrent tinnitus is perceived 
bilaterally.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown. 


CONCLUSIONS OF LAW

1.  Regarding the veteran's bilateral hearing loss 
disability, the criteria for an extra-schedular evaluation 
are not met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.321(b)(1) (2006).

2.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the matter of an extra-schedular evaluation for 
bilateral hearing loss disability, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claim.  A January 2006 letter from the RO 
explained what the evidence needed to show to substantiate 
the claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The January 
2006 letter (at page 2) also specifically advised the veteran 
to submit any pertinent evidence in his possession.  While 
VCAA notice was not given prior to the rating on appeal, the 
veteran had ample opportunity to respond to the notice 
letter, and to supplement the record after notice was given.  
The claim was re-adjudicated after all essential notice was 
given.  See September 2006 supplemental statement of the case 
(SSOC).  While he was not specifically advised of the 
criteria for establishing effective dates of awards, he is 
not prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless a claim is allowed, 
and the decision below does not do so.  The veteran is not 
prejudiced in this decision by any technical notice timing or 
content defect that may have occurred along the way, nor is 
it so alleged.

Regarding VA's duty to assist, all indicated development has 
been completed.  The veteran has not identified any pertinent 
evidence that remains outstanding; VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim for an extra-schedular evaluation for bilateral hearing 
loss disability.

Regarding the claim for an increased rating for tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute.  
Resolution of the appeal in this matter is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of  VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Extra-Schedular Evaluation for Bilateral Hearing Loss 
Disability

As was noted above, the Board's January 2006 decision denied 
a schedular rating in excess of 10 percent for bilateral 
hearing loss disability, and the current appeal is limited to 
consideration of whether an extraschedular rating is 
warranted.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet.  
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  

The lay statements and testimony describing the symptoms of  
the veteran's hearing loss are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent criteria, in this case, those pertaining to 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  See 38 C.F.R. § 3.321(b).  

The Board has reviewed the pertinent lay and medical evidence 
of record, and finds that the evidence does not show that the 
veteran's bilateral hearing loss presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

First, there is no evidence that the hearing loss has 
resulted in the veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the veteran has ever been hospitalized for 
his hearing loss disability. 

Second, the evidence does not show that  there has been a 
marked interference with employment.  In a September 1997 VA 
Form 9, the veteran indicated that he worked in the 
commercial air conditioning business, and that his hearing 
loss was a danger to him because he was unable to hear 
leaking valves.  During a January 2003 travel Board hearing, 
the veteran testified that his hearing loss caused problems 
for him at his former job.  Specifically, he testified that 
his hearing loss prevented him from hearing Freon leaks.  He 
explained that this was dangerous, as Freon displaces oxygen 
in enclosed spaces.  He stated that he had not worked in air 
conditioning repair in four years.  He worked as a building 
engineer until he was laid off in January 2005.  Currently, 
he was unemployed.  He indicated that if he were able, he 
would prefer to work in air conditioning repair because he 
made more money at that job.  However, because of his hearing 
loss disability, he was "leery about workin' in an enclosed 
room."

On January 2005 VA audiologic examination, the veteran 
reported a 30 year history of work in the air conditioning 
business following service.  He reported that he was no 
longer able to hear refrigerant leaks, which could be 
dangerous.  When the examiner asked if there were other non-
auditory ways to check for refrigerant leaks, or if the 
veteran could wear a respirator when working in certain 
environments, the veteran responded, "You shouldn't have to 
do that."  The examiner diagnosed bilateral hearing loss, 
mild to profound in the right ear, and mild to severe in the 
left ear.  The examiner opined: "With amplification and with 
reasonable accommodations, as specified in the Americans with 
Disabilities Act, . . . the hearing loss . . . should not 
significantly affect vocational potential or limit 
participation in most work activities."

(Notably, the veteran did not respond to VA's January 2006 
request for evidence in support of his claim, to include 
evidence of marked interference with employment.)

Although the evidence suggests that there is some level of 
impairment in earning capacity due to the veteran's hearing 
loss disability, there is no evidence that the nature and 
severity of the associated symptoms are beyond what is 
contemplated by the schedular criteria (under which the 
current 10 percent rating is assigned).  

In summary, on review of the record as discussed above, the 
Board concludes that there is nothing in these records to 
indicate that that the veteran's hearing loss disability 
represents such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The evidence does not show that the 
hearing loss presents a disability picture resulting in a 
marked interference with employment or frequent periods of 
hospitalization.  Therefore, the Board finds the evidence is 
against the veteran's claim that the disability picture 
presented by the service-connected bilateral hearing loss 
warrants an increased rating on an extra-schedular basis.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

III.  Increased Rating for Tinnitus

During an October 1994 VA examination, the veteran complained 
of tinnitus.  The examiner noted that a rocket went off next 
to the veteran during his military service.

By rating decision in August 1995, the RO granted service 
connection for tinnitus, rated 10 percent, effective May 2, 
1994.  In August 1996, the veteran submitted a claim seeking 
an increased rating.  On October 1996 VA examination, he 
reported experiencing bilateral tinnitus.  In an August 2005 
VA Form 646, the veteran's  representative requested a 
separate 10 percent rating for each ear.
In general, disability ratings are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The code that 
addresses tinnitus (Code 6260) was amended effective June 13, 
2003.

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2002).  Under the criteria in effect from June 13, 2003 
(revised rating criteria), recurrent tinnitus warrants a 10 
percent evaluation.  Note (1) following Code 6260 states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Code 6260 (2006).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Last year, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 precludes a 
rating in excess of a single 10-percent for tinnitus.  As the 
revised criteria specifically prohibit a schedular rating for 
tinnitus, however perceived, in excess of 10 percent, the 
claim for a separate 10-percent rating for each ear for his 
tinnitus must be denied under both the former and the revised 
versions of the regulation.  As the disposition of this claim 
is based on interpretation of the law, and not the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Finally, the Board has considered whether this matter should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  AS with the hearing loss disability, the record 
does not reflect that the veteran has required 
hospitalization for tinnitus or that the manifestations of 
tinnitus are greater than those contemplated by the schedular 
criteria.  In addition, there is no suggestion in the record 
that the veteran's tinnitus would result in marked 
interference with employment.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

ORDER

An extra-schedular evaluation for bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.321(b)(1) is denied.

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


